—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 21, 1999, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
It is well settled that “[t]he determination of the hearing court, which had the advantage of seeing and hearing the witnesses, should not be set aside unless clearly unsupported by the record” (People v Greenberg, 187 AD2d 528). Contrary to the defendant’s contention, the determination of the hearing court should not be set aside since the People established that there was probable cause to arrest him (see, People v Fernandez, 185 AD2d 944).
*511The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.